United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2515
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Revis Allen Hill

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of South Dakota - Aberdeen
                                   ____________

                            Submitted: January 28, 2014
                              Filed: January 31, 2014
                                   [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Revis Allen Hill was serving a period of supervised release following release
from prison on a federal assault conviction when he admitted to violating a condition
of his supervised release. The district court1 revoked supervised release and imposed


      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
a revocation sentence consisting of 12 months of imprisonment and 2 years of
supervised release. Hill appeals, arguing that the district court committed procedural
error by failing to properly consider the 18 U.S.C. § 3553(a) factors at the revocation
hearing and by failing to explain adequately the revocation sentence. He also argues
that the sentence is substantively unreasonable.

       Upon careful review, this court concludes that the district court did not commit
procedural error when sentencing Hill, who did not object during the sentencing
hearing. See United States v. Miller, 557 F.3d 910, 915-17 (8th Cir. 2009) (standard
of review); United States v. Thunder, 553 F.3d 605, 608 (8th Cir. 2009) (plain-error
review applies where defendant does not object at sentencing; court did not commit
plain error where, inter alia, court recited some of defendant’s history, discussed
various violations, recognized appropriate statutory maximum, and referenced
advisory Guidelines range). The revocation sentence, which was within the advisory
Guidelines range, was not substantively unreasonable. See United States v. Petreikis,
551 F.3d 822, 824 (8th Cir. 2009) (applying presumption of substantive
reasonableness to revocation sentence within Guidelines range). This court affirms.

       Allowing counsel to withdraw at this time would not be consistent with the
Eighth Circuit’s 1994 Amendment to Part V of the Plan to Implement The Criminal
Justice Act of 1964. Counsel’s motion to withdraw is denied without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.
This court also denies Hill’s pro se motion for appointment of new counsel.2
                       ______________________________




      2
       In his motion seeking new counsel, Hill appears to suggest that the district
court unconstitutionally applied revocation Guidelines that were harsher than the
version that was in effect at the time he committed the original offense. Without
commenting on the legal merits of that argument, this court simply notes that the
suggestion is factually incorrect.


                                         -2-